Jfourti) Court of
                                               Shitonia,

                                              October 2,2013

                                            No. 04-13-00156-CV


   Green Tree Servicing. l.l.C and U.S. Bank as Trustee of the Servertis Fund 1 Trust 2009-2
                                     Grantor Trust Scries 2009-2.
                                                 Appellant


                                                    v.



                                 iiric C. Sanders and lirie M, Sanders.
                                                 Appellees


                              Trial Court Case No. 2009-TAI-03197


                                             ORDE R

       The Courl has reviewed the record and brief's in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. Al'l1. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 12,
2013. to the following panel: Justice Marion. Justice Martinez, and Justice Chapa.         All parlies
will be notified of the Court's decision in this appeal in accordance with TEX. R. APP. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       il is so ORDERED on October 2. 201 3.



                                                                  Sandee Bryan Marion. Justice


       m WITNESS WHEREC'!               I       Isreunto       ny hai ; ■ ■ ■   '■         o/tfu
court on this October 2. 2013.                                                       ^